Case: 13-30828      Document: 00512590561         Page: 1    Date Filed: 04/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-30828                             April 9, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
EDMUND SCHEIDEL,

                                                 Plaintiff-Appellant

v.

SECRETARY OF PUBLIC SAFETY AND CORRECTIONS; WINN
CORRECTIONAL CENTER; CORRECTION CORPORATION OF AMERICA;
JACK GARNER, TIMOTHY WILKINSON; JAY TIM MORGAN; MRS.
MELTON; MR. SAWYER; MR. JOHNSON; SERGEANT FLOWERS; MR.
MAC; VIRGIL LUCAS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-1815


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Edmund Scheidel, Louisiana prisoner # 224366, appeals the dismissal of
his 42 U.S.C. § 1983 complaint in which he contended that he was forced to
undergo strip and visual body cavity searches without reasonable justification



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30828    Document: 00512590561     Page: 2   Date Filed: 04/09/2014


                                 No. 13-30828

in violation of the Fourth Amendment. He also alleged that the searches
violated the Eighth Amendment and were contrary to prison policies and
regulations. The district court dismissed the complaint for failure to state a
claim under 28 U.S.C. §§ 1915A and 1915(e)(2)(B), and, thus, our review is de
novo under the same standard that is used to review a dismissal under Federal
Rule of Civil Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 733-34 (5th
Cir. 1998).
      The district court’s dismissal of Scheidel’s Fourth Amendment claim was
improper. Under the Fourth Amendment, searches or seizures conducted on
prisoners must be reasonable under all the facts and circumstances in which
they are performed. Moore v. Carwell, 168 F.3d 234, 236-37 (5th Cir. 1999).
In analyzing whether the searches were reasonable, the district court was
required to balance the need for the searches against the invasion of personal
rights that the searches entailed by considering the scope of the intrusions, the
manner in which they were conducted, the justification for them, and the
places in which they were conducted. See Watt v. City of Richardson Police
Dep’t, 849 F.2d 195, 196-97 (5th Cir. 1988). Accepting Scheidel’s allegations as
true, as we must, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), we find in the
record no justification, penological or otherwise, for the searches in this case.
Dismissal for failure to state a claim was premature because the facts that
Scheidel alleges could entitle him to relief for a Fourth Amendment violation.
See Moore, 168 F.3d at 236-37. Thus, we vacate the dismissal for failure to
state a claim of Scheidel’s Fourth Amendment challenge to the strip and body
cavity searches and remand the case for further proceedings.
      Scheidel’s challenge to the searches on the basis of the Eighth
Amendment did not state a claim for relief. See id. at 237. We do not analyze
a prisoner’s claim that a search invaded his privacy under the Eighth



                                       2
    Case: 13-30828     Document: 00512590561      Page: 3   Date Filed: 04/09/2014


                                   No. 13-30828

Amendment, but rather review such claims under the Fourth Amendment. See
id. at 237.   His contention that the searches violated prison policies and
regulations likewise did not state a claim for relief because violations of prison
rules do not alone rise to the level of constitutional violations and, therefore,
such claims are not actionable under § 1983. See Hernandez v. Estelle, 788
F.2d 1154, 1158 (5th Cir. 1986).
      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                        3